      5:20-cv-03462-BHH             Date Filed 08/02/21   Entry Number 21        Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

LAURA JOHNSON,                                 )      No. 5:20-cv-03462-BHH-KDW
                                               )
                       Plaintiff,              )
                                               )
         v.                                    )
                                               )
KILOLO KIJAKAZI,1                              )
Acting Commissioner of the                     )
Social Security Administration,                )
                                               )
                       Defendant.              )

                                              ORDER

         Upon consideration of Defendant’s Motion to Remand and Plaintiff’s consent thereto, it is

hereby

         ORDERED that Defendant’s Motion (ECF No. 18) is GRANTED. This case shall be

remanded to the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.




                                                      /s/Bruce H. Hendricks
                                                      United States District Judge
August 2, 2021
Charleston, South Carolina




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
